ORDER
This case came before a hearing panel of this court on May 17, 1983 pursuant to an order issued to the employee to show cause why his appeal from a decree of the Workers’ Compensation Appellate Commission should not be dismissed. After hearing the arguments of counsel and examining the memoranda filed, we are of the opinion that cause has not been shown. Consequently, the employee’s appeal is denied and dismissed; the decree of the appellate commission is affirmed, and the papers in the case may be remanded to the appellate commission.
BEVILACQUA, C.J., and MURRAY, J., did not participate.